                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRANDON J. WEATHERS,

                     Petitioner,                              8:19CV296

       vs.
                                                 MEMORANDUM AND ORDER
SCOTT FRAKES,

                     Respondent.


       In the progression order in this case, Filing no. 7, there was no provision
authorizing the Petitioner to file motions for summary judgment. Therefore, the
motions for summary judgment and for expedited review will be denied. However,
to the extent that those motions raise genuine issues of material fact, I may consider
them.

       IT IS ORDERED that the motion for partial summary judgment, Filing no.
21, the objection to further extensions of time, Filing no. 24, the motion for expedited
review of partial summary judgment, filing no. 25, and the motion for summary
judgment, Filing no. 27, are denied. Petitioner is reminded that only filings permitted
by the progression order are authorized at this time.

      Dated this 3rd day of February, 2020.

                                               BY THE COURT:



                                               Richard G. Kopf
                                               Senior United States District Judge
